NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



WALTER A. BRYANT,                        )
DOC #S03736,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D16-3157
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for
Sarasota County; Thomas Krug,
Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Helene S. Parnes,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.